DETAILED ACTION
EXAMINER’S AMENDMENT
Claims 1-4, 6-9 and 12 are allowed over the prior art of record.  This application is in condition for allowance except for the presence of claims 13-20 directed to an invention non-elected without traverse.  
Accordingly, claims 13-20 have been cancelled.  
Allowable Subject Matter
Claims 1-4, 6-9 and 12 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
The prior art of record, taken singly or in combination, does not disclose the newly amended elements of claim 1, when taken in combination with the rest of the claim elements.
To elaborate briefly on the above, Applicant discloses 4 basic embodiments (FIGs. 3-6) as to how the claimed circuit and the trenches around it are supposed to be arranged.  The closest art that Examiner has found is US-2021/0280466, FIG. 25B.   FIG. 25B shows the trench 5C, which surrounds test circuit 17/18.  The figure in question looks very similar to Applicant’s own FIGs. 3 & 4 (the trench is continuous in surrounding the circuit).   However, the latest amendment requires that there be two separate trenches, on two sides of the circuit; also, the claim requires that the ends of one trench are to face the corresponding trench on the other side and that ends are to be aligned toward each other.  For example, Applicant’s FIG. 5 shows two such trenches 206, which have two ends that face the two ends of the other trench and are aligned toward each other. Examiner has not found prior art that would show two such separate trenches.  Hence, allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
01/05/2022

/MOUNIR S AMER/Primary Examiner, Art Unit 2894